Case 19-10214 Doc    1 Filed 05/22/19 Entered      05/22/19 13:38:16
            Desc    Main Document           Page     1 of 4
Case 19-10214 Doc    1 Filed 05/22/19 Entered      05/22/19 13:38:16
            Desc    Main Document           Page     2 of 4
Case 19-10214 Doc    1 Filed 05/22/19 Entered      05/22/19 13:38:16
            Desc    Main Document           Page     3 of 4
Case 19-10214 Doc    1 Filed 05/22/19 Entered      05/22/19 13:38:16
            Desc    Main Document           Page     4 of 4
